Citation Nr: 1545620	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for flat feet.  

3.  Entitlement to a rating in excess of 10 percent for right ankle degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for left ankle degenerative joint disease.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 an August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2012, the Veteran filed a notice of disagreement (NOD) with the initial 10 percent rating assigned for left knee strain following the grant of service in an April 2012 rating decision.  A statement of the case (SOC) was issued in April 2013.  The Veteran filed a substantive appeal (VA FORM 9) in June 2013 and checked box 9B., indicating he was only appealing the issues of service connection for right knee strain and flat feet.  

In a September 2014 rating decision, the RO continued 10 percent ratings for service-connected right and left ankle degenerative joint disease.  In December 2014, the Veteran submitted a notice of disagreement (NOD) with the decision.  As there is presently no statement of the case (SOC) for those issues, the Board has limited jurisdiction over them.  See 38 C.F.R. § 19.9(c) (2015).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  The record was held open for 60 days for the submission of additional evidence.  No evidence was received by the Board.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a right knee disability and flat feet.  He maintains that both disabilities had their onset during service.  

The June 1982 service entrance examination report shows that the feet and lower extremities were normal.  Occasional aches were noted to pertain to the left knee, not the right.  A March 1986 service treatment record notes right foot pain and a possible sprain of the right ankle.  A July 1987 service treatment record reflects an assessment of fallen arches for which arch supports were recommended.  A December 1987 record reflects complaints of pain in both knees for three days and the assessment was chondromalacia patella.  

Based on the foregoing the Veteran is presumed to have been sound condition with respect to the feet and right knee at service entrance.  There is no clear and unmistakable evidence that demonstrates that the disability existed prior to service to rebut the presumption.  See 38 U.S.C.A. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).  

The Board notes that although no arthritis of either knee was reported on VA examination in March 2012, a July 2014 VA treatment record shows diagnoses of pes planus with valgus heels and early osteoarthritis of both knees status post arthroscopy.  In addition, and although the August 2012 VA opinion as to whether it is at least as likely as not that pes planus is related to service without resorting to speculation, a rationale for the opinion was not provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).  

In addition, and although the April 2013 VA examination report is not entirely legible, the April 2013 SOC recites the April 2013 opinion to the effect that because no right knee diagnosis was entered at the time of the Veteran's right knee complaints during service, his current right knee strain is not related to service.  The SOC further reflects the April 2013 VA opinion that because only one record referenced fallen arches during service, his pes planus is not related to service.  The Board finds the April 2013 opinions are inadequate as insufficient reasons and bases were provided.  As such, the Veteran is be afforded a new VA examination to obtain an adequate opinion with respect to the nature and etiology of his fallen arches and right knee disability, with consideration of all of the evidence, to include an October 2014 VA treatment record reflecting a diagnosis of bilateral knee pain and plantar fascia pain, for which arch supports were prescribed, and a March 2015 VA treatment record reflecting bilateral chondromalacia.  

On remand, a legible copy of the April 2013 VA examination report should be associated with the record.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

A SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding the September 2014 decision as described in the introduction.  Therefore, the issuance of a SOC is required regarding the ratings for right and left ankle degenerative joint disease.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the right and left ankle rating issues.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should these two issues be returned to the Board.

2.  Obtain complete VA treatment records.

3.  Associate with the claims file a legible copy of the April 2013 VA examination report.  

4.  After completion of the above, schedule the Veteran for a VA right knee and feet examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right knee disability, to include arthritis, and/or a bilateral foot disability, to include pes planus with valgus heels, had its onset during service or within one year after separation, or is otherwise related to service; or is caused by or aggravated by degenerative joint disease of the right and left ankle and/or left knee strain.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the issues remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

